                         Case 3:18-cv-00315-RCJ-WGC Document 18 Filed 11/19/18 Page 1 of 2



                     1   CLAYTON P. BRUST, ESQ. – NSB #5234
                         cbrust@rssblaw.com
                     2   Robison, Sharp, Sullivan & Brust
                         A Professional Corporation
                     3   71 Washington Street
                         Reno, Nevada 89503
                     4   Telephone: (775) 329-3151
                         Facsimile:    (775) 329-7169
                     5   Attorney for Plaintiff
                     6
                     7
                                                 UNITED STATES DISTRICT COURT
                     8
                                              IN AND FOR THE DISTRICT OF NEVADA
                     9
                    10
                          DANIELL BRUBAKER,                            Case No.:   3:18-cv-00315-RGJ-WGC
                    11
                                Plaintiff,
                    12
                          v.
                    13
                          BELFOR USA GROUP, dba BELFOR
                    14    PROPERTY RESTORATION,
                          AND DOES I-X,
                    15
                                Defendants.
                    16
                    17
                                                            [PROPOSED] ORDER
                    18
                               Plaintiff filed a Motion for Order Authorizing Subpoena Under 42 U.S.C. §
                    19
                    20   551(c)(2)(B) on October 29, 2018 (ECF No. 13). No timely response was filed. This

                    21   Court granted Plaintiff’s Motion on November 15, 2018. Accordingly,

                    22         IT IS HEREBY ORDERED that
                    23
                               1. Plaintiff may serve Spectrum Charter Communications (“Charter”) with a Rule
                    24            45 subpoena commanding Charter to provide Plaintiff with all records related
                                  to IP 66.215.129.110 from May, 2017, -July, 2017, including the true name and
                    25            location of the person/business assigned IP 66.215.129.110.
                    26
                               2. Counsel for Plaintiff shall provide a copy of this Order to each subpoena
                    27            recipient.

                    28         3. Charter shall comply with 47 U.S.C. § 551(c)(2)(B), by sending a copy of this
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                   1
                         Case 3:18-cv-00315-RCJ-WGC Document 18 Filed 11/19/18 Page 2 of 2



                     1            Order to the person/business assigned to IP 66.215.129.110 within five (5)
                                  days of receiving this Order, and Charter shall produce the documents within
                     2            fifteen (15) days of receiving this Order, unless an objection is filed by the
                     3            person/business assigned IP 66.215.129.110 within those fifteen (15) days.

                     4         4. Any information disclosed to Plaintiff in response to the Rule 45 subpoena may
                                  be used by Plaintiff solely for the purpose of protecting Plaintiff’s rights as set
                     5            forth in the Complaint.
                     6
                               IT IS SO ORDERED.
                     7
                                          20th day of ______________,
                               Dated this ___          November       2018.
                     8
                     9
                    10                                            _____________________________________
                                                                  United States Magistrate Judge
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                     2
